        Case 3:17-cv-02183-MEM Document 75 Filed 08/27/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                                       CIVIL ACTION

              Plaintiff

       v.

SUSQUEHANNA COUNTY


              Defendant                            No. 3:17-CV-2183-MEM

  BRIEF IN OPPOSITION TO DEFENDANT’S MOTION IN LIMINE TO
   PRECLUDE PLAINTIFF’S INTRODUCTION OF ANY ATTORNEY-
         CLIENT PRIVILEGED MATERIAL OR TESTIMONY

                                           Facts

       Defendant filed a Motion in Limine to preclude Plaintiff’s introduction of

attorney-client privileged material or testimony. The focus of the motion concerns

testimony from former County Solicitor Michael Giangrieco, whom the Plaintiff

intends to call at trial in this matter.

                                   Standard of Review

       A motion in limine is filed pre-trial and requests that the Court “prohibit

opposing counsel from referring to or offering evidence on matters prejudicial to

the moving party.” Laufen Int'l, Inc. v. Larry J. Lint Floor & Wall Covering, Co.,

No. 2:10-cv-199, 2012 U.S. Dist. LEXIS 59068, 2012 WL 1458209, at *1 (W.D.

Pa. Apr. 27, 2012). The purpose of a motion in limine is to bar “irrelevant,


                                             1
        Case 3:17-cv-02183-MEM Document 75 Filed 08/27/20 Page 2 of 7




inadmissible, and prejudicial” issues from being introduced at trial, thus

“narrow[ing] the evidentiary issues for trial[.]” Id.

                                     Argument

      Attorney Giangrieco filed a Complaint against Susquehanna County on May

19, 2020. A copy of the Complaint is attached to Plaintiff’s Motions in Limine

(Doc. 64) as Exhibit A. In said Complaint, Attorney Giangrieco stated he spoke to

Commissioner Arnold repeatedly about actions she was taking that were contrary

to Susquehanna County policy, and could potentially expose the County to

liability. See Exhibit A at Paragraph 11. The Complaint also notes that the words

of Attorney Giangrieco were not part of his job duties as County Solicitor because

the attorney appointed by Susquehanna County’s insurance company had the

responsibility to control Arnold’s actions concerning litigation against

Susquehanna County. See Exhibit A at Paragraph 12. In fact, this allegation is

true because Susquehanna County was being represented by Attorney Robin Reed

in the EEOC matters regarding Plaintiff Stoud and Maggie McNamara.

      As such, it is submitted that Attorney Giangrieco was not the County’s

attorney for the EEOC matter and, as such, no such attorney-client privilege exists.

      Assuming arguendo that attorney-client privilege does exist between

Attorney Giangrieco and Susquehanna County, it would fall under the crime-fraud

exception to attorney-client privilege.


                                           2
         Case 3:17-cv-02183-MEM Document 75 Filed 08/27/20 Page 3 of 7




       It is the purpose of the crime-fraud exception to the attorney-client privilege

to assure that the “seal of secrecy” between lawyer and client does not extend to

communications “made for the purpose of getting advice for the commission of a

fraud” or crime. Haines v. Liggett Group, Inc., 975 F.2d 81 (3rd Cir. 1992) (citing

United States v. Zolin, 491 U.S. 554, 562-63 (1989)).

       The Giangrieco Complaint states that documents prepared in the EEOC

complaint response were false and inaccurate and did not reflect the facts given by

Attorney Giangrieco and others See Exhibit A at Paragraph 15. The Giangrieco

Complaint states that he and other employees saw the EEOC complaint response

and knew said response was false. See Exhibit A at Paragraph 16. The Giangrieco

Complaint states that he and other employees were asked to lie and to change

statements previously made to protect Commissioner Arnold. See Exhibit A at

Paragraph 17.

       Lying, changing statements, and falsifying documents would clearly

constitute the commission of a fraud and/or crime. Specifically, this would have

been statements and documents related to responses to Plaintiff Stoud’s and

McNamara’s EEOC Complaints. As such, these actions would serve as an

exception to the attorney-client privilege that would permit Attorney Giangrieco to

testify at trial in this matter.




                                           3
        Case 3:17-cv-02183-MEM Document 75 Filed 08/27/20 Page 4 of 7




      Finally, it can be argued that the Defendant waived its privilege. As

recognized by the Third Circuit in Westinghouse Electric Corp. v. Republic of the

Philippines, 951 F.2d 1414, 1423 (3d Cir. 1991), “voluntary disclosure to a third

party of purportedly privileged communications has long been considered

inconsistent with an assertion of the [attorney-client] privilege.” 951 F.2d at 1424.

“Thus, once a client has revealed privileged information to a third party, the basic

justification for the privilege no longer applies.” Id.; see Nationwide Mutual Ins.

Co. v. Fleming, 605 Pa. 468, 992 A.2d 65, 68 (Pa. 2010)(discussing the same).

      In this regard, federal courts have held that, under some circumstances,

voluntary disclosure of a communication protected by the attorney-client privilege

may result in waiver of the privilege for all communications pertaining to the same

subject matter (“subject matter waiver”). E.g., Murray v. Gemplus Int'l, S.A., 217

F.R.D. 362, 367 (E.D. Pa. 2003).

      Here, during the depositions of the Susquehanna County Commissioners,

they voluntarily disclosed privileged communications thereby waiving attorney-

client privilege. In Commissioner Hall’s deposition, regarding an investigation of

emails between the Plaintiff and Maggie McNamara spearheaded by

Commissioners Warren and Arnold, he testified that “I brought our Solicitor in and

he told them not to do it also.” See Commissioner Halls’ deposition attached

hereto as Exhibit A at Page 45. Commissioner Hall also testified regarding


                                          4
          Case 3:17-cv-02183-MEM Document 75 Filed 08/27/20 Page 5 of 7




communications from Attorney Robin Reed related to Commissioner Arnold’s

treatment of the Plaintiff. See Exhibit A at Page 46. Commissioner Hall’s

deposition also contains disclosure of communications between himself, Attorney

Giangrieco, and Commissioner Arnold regarding her treatment of the Plaintiff.

See Exhibit A at Pages 39-40.

      Commissioner Warren also disclosed confidential communications. She

testified regarding communications Attorney Giangrieco made to Commissioner

Arnold regarding her spreading rumors about the Plaintiff having an affair. See

Commissioner Warren’s deposition attached hereto as Exhibit B at Page 42. She

also testified regarding advice from Attorneys Giangrieco and Reed concerning the

email investigation discussed above. See Exhibit B at Pages 54-55.

      Since these voluntarily disclosures were made, with no objection by defense

counsel, privilege was waived and it is submitted that all communications

pertaining to the subject matter of Stoud’s employment with Susquehanna County

was also waived pursuant to the case law cited above.

                                   Conclusion

      For the reasons set forth above, Defendant’s motion in limine should be

denied.

                                            Respectfully Submitted:

                                            /s/ Gerard M. Karam, Esquire
                                            Bar I.D. # PA 49625
                                        5
       Case 3:17-cv-02183-MEM Document 75 Filed 08/27/20 Page 6 of 7




                                         gmk@mkpvlaw.com

                                         /s/ Christopher J. Szewczyk, Esquire
                                         Bar I.D. # PA 306689
                                         cjs@mkpvlaw.com



Date: August 27, 2020




                                     6
       Case 3:17-cv-02183-MEM Document 75 Filed 08/27/20 Page 7 of 7




                        CERTIFICATE OF SERVICE


      I, Gerard M. Karam, Esquire, hereby certify that I have served a true and

correct copy of the foregoing document via electronic service/ECF system on the

27th day of August, 2020.




                                            /s/ Gerard M. Karam, Esquire
                                            Gerard M. Karam, Esquire




                                        7
